Citation Nr: 1723998	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  12-25 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for a nephrolithiasis disability.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Weston, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from May 1990 to May 2010.

This case comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In October 2016, the Veteran testified during a Board hearing in Washington, D.C.  before the undersigned Veterans Law Judge (VLJ). A transcript is of record. 


FINDING OF FACT

For the initial rating period on appeal, the Veteran's service-connected nephrolithiasis disability has been manifested by recurrent kidney stone formation that requires diet therapy.


CONCLUSION OF LAW

The criteria for an initial compensable 30 percent rating for a nephrolithiasis disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014);
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.20, 4.27, 4.115a, 4.115b; Diagnostic Codes 7508, 7509 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  VA provided requisite notice to the Veteran pursuant to a May 2010 Pre-Discharge form.  (VCAA Notice Acknowledgement, 5/17/2010, pps. 1-4).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, as the appeal arises from a disagreement with an initial rating following the grant of service connection, no further notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans' Claims (Court) have held that once service connection has been granted, the claim has been substantiated.  Consequently, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311, 1314 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007); 38 C.F.R. § 3.159 (b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (VA General Counsel has interpreted that separate notification is not required for 'downstream' issues, such as initial rating claims, following a service connection grant).

VA also has a duty to assist the Veteran to obtain potentially relevant records, and to provide examinations and medical opinions when necessary to make a decision on the claim.  Here, the Veteran's service treatment records, VA records, and any identified private treatment records have been obtained and associated with the claims file.  The Veteran received both VA treatment and 2010 VA examinations in connection with his claims; which, collectively, contain a description of the history of disabilities at issue; document and consider relevant medical facts and principles; and provide opinions regarding the Veteran's claimed conditions.  

Finally, the Veteran had a hearing before the Board.  The presiding VLJ appropriately conducted the hearing by explaining the issue and noting possible sources of evidence the Veteran may have overlooked that may be advantageous to his position.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  Accordingly, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


II.  Increased Rating Claim

Disability rating evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular DC, the AOJ will assign a higher evaluation if the disability more closely approximates the criteria for the higher rating; otherwise, it will assign a lower rating.  8 C.F.R. § 4.7.  After careful consideration of the evidence, the AOJ will resolve any reasonable doubt in favor of the Veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where a veteran is appealing the rating for an already established service-connected condition, the current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the Board must base its evaluation on the overall recorded history of a disability, giving equal weight to both past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it considers the readily observable features or symptoms of an injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159 (a)(2). 

Generally, the degree of probative value that may be attributed to a medical opinion issued by a VA or private treatment provider must take into account factors such as thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  It also is important to consider whether the examining medical provider had a sufficiently clear and well-reasoned rationale, and a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of such examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence has been assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . . the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.") (quoting Santosky v. Kramer, 455 U.S. 745, 755 (1982));
38 C.F.R. § 3.102.



Nephrolithiasis Disability

The Veteran's nephrolithiasis disability (kidney stones) is currently rated at zero percent pursuant to Diagnostic Code (DC) 7508, 38 C.F.R. § 4.115b (2016).  The Board also initially notes the general rule against the "pyramiding" of benefits under multiple diagnostic codes.  See 38 C.F.R. § 4.14; see also Brady v. Brown, 4 Vet. App. 203, 206 (1993). 

In accordance with the terms of DC 7508, a nephrolithiasis rating evaluation falls under DC 7509 for hydronephrosis, unless a specific exception applies.  The specific exception provides that a veteran may receive a 30 percent rating for nephrolithiasis under DC 7508 when there is recurrent kidney stone formation that requires one or more of the following forms of medical treatment:  (1) diet therapy, (2) drug therapy, or (3) invasive or noninvasive procedures more than two times per year.  38 C.F.R. § 4.115b.

Pursuant to DC 7509, hydronephrosis (kidney swelling with obstruction of the flow of urine) that presents only an occasional attack of colic, no infections, and no required catheter drainage, receives a 10 percent rating.  Hydronephrosis with frequent attacks of colic that require catheter drainage warrants a 20 percent rating; and hydronephrosis with frequent attacks of colic, infection, and kidney function impairment warrants a 30 percent rating.  Id.  Severe hydronephrosis must be rated as renal dysfunction under 38 C.F.R. § 4.115a.  

In this case, the record contains extensive evidence of the Veteran's recurrent kidney stone formation since his time in service.  (STR - Medical, 1/20/2015, pps. 6, 74-108; Hearing Transcript, 10/27/2016, p. 6).  The June 2010 VA examination relates the history of recurrent kidney stones every two years; but that the Veteran "does not experience any overall functional impairment from this condition.  However, the Veteran has documented that after his 1995 left kidney surgery for kidney stones, his nephrolithiasis has required dietary modifications.  Indeed, in his December 2012 statement, the Veteran explicitly indicated that he has changed his diet since his 1995 kidney surgery "to reduce the probability of future kidney stones (reduced calcium intake/no vitamin supplements)."  (Correspondence, 1/4/2012, p. 1). The most recent left kidney CT scan in November 2016 revealed that the Veteran had multiple calcifications, the largest being 7 mm.  (Medical Treatment Record- Non-Governmental Facility, 2/8/2012, p.13).  The calcifications in the left kidney are presumed to be kidney stones.  In any case, based on the Veteran's recent kidney scans and evaluation in November 2016, a treating specialist expressly reiterated the importance of the Veteran's diet therapy and provided him with handouts on both a low oxalate diet and a low sodium diet to underscore this dietary prescription.  (Medical Treatment Record- Non-Government Facility, 2/8/2017, p. 15).  Therefore, affording the Veteran all due benefit of the doubt, the evidence demonstrates that criteria to obtain the 30 percent rating under DC 7508 have been satisfied.  See 38 C.F.R. § 4.115b.

Although the Veteran's VA and private treatment records note his long-standing history of kidney stones and occasional hematuria (blood in the urine), they do not indicate that he has received any specific ongoing medical treatment, other than diet therapy, his service-connected kidney disability.  The evidence does not show that the Veteran has had episodes of colic or any other kidney condition that requires catheter drainage or related procedures during the period on appeal.  Nor has the Veteran required any other invasive or non-invasive procedures, such as medication, surgery, or dialysis, more than twice per year.  Indeed, the October 2016 renal scan included the following impression related to the left kidney: "Dilated left renal pelvis with low-grade obstruction of questionable clinical significance."  As will be explained in more detail below, the Veteran is not shown to suffer from severe hydronephrosis and there is no evidence of symptomatic or compensable renal dysfunction, consideration of the rating schedule for renal dysfunction 38 C.F.R. § 4.115a is not for application in this case.

In light of these findings, the Board maintains that while the Veteran clearly has recurrent kidney stones requiring diet therapy, the weight of the clinical data and symptoms on record show that hydronephrosis has not been an issue and that any renal dysfunction has been insignificant.  As such, the Board reiterates that a schedular rating for hydronephrosis or renal dysfunction is not warranted in this case.  In consideration of the evidence of record under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to a rating in excess of 30 percent for his nephrolithiasis disability.  The Board emphasizes that during the June 2010 VA examination, the Veteran confirmed that he did not have any overall functional impairment resulting from his condition, and there was no functional impact on his ability to work.

The Board concludes that a 30 percent rating for nephrolithiasis under DC 7508 has been justified during the period on appeal.  The Board acknowledges that the Veteran's medical records from June 2010 until November 2016 are silent for notations to confirm that he continued to require diet therapy.  However, affording the Veteran the full benefit of the doubt, the Board finds that the combination of the Veteran's competent, consistent, and credible lay statements regarding his diet therapy since his1995 surgery; and the thorough and probative 2016 medical opinion, which underscores diet therapy directives, is sufficient to establish that the disability at issue required the Veteran to adhere to diet therapy to aid in the prevention of kidney stone formation throughout the pendency of the appeal.  As such, the Veteran meets the rating requirements under DC 7508 because he exhibits both recurrent kidney stone formation and the requisite diet therapy.

The Board also fully considered rating the Veteran's service-connected residuals of nephrolithiasis, reduced renal function, hypertension, hematuria, and urinary frequency symptoms under other possible DCs in order to provide him with the most beneficial rating.  However, the Board reaffirms that the most appropriate rating criteria for the Veteran's current disability rests with DC 7508 for nephrolithiasis.  As noted above, when there is any question as to which of two ratings should apply, the Board must assign the higher evaluation, as it does here.  38 C.F.R. § 4.7.

The Board further finds that staged ratings are not appropriate here, as the evidence reflects that the Veteran's nephrolithiasis disability has been consistent throughout the appeals period.  Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505. 

In sum, the Board finds that the weight of the evidence is at least in equipoise that the Veteran's current nephrothiasis disability meets the standards for an increased rating under 38 C.F.R. § 5.115b, DC 7508.  The Board affirms that the Veteran appears to have recurrent kidney stone formations that necessitate diet therapy, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence of record merits an initial compensable rating of 30 percent for the nephrolithiasis disability.  


ORDER

For the entire period on appeal, entitlement to a 30 percent rating for a nephrothiasis disability is granted, subject to the rules and regulations that govern payment of VA monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


